Citation Nr: 0902819	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 1, 2001 
for total disability resulting in individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 2003 
and January 2008 by the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran first filed a claim for TDIU in October 1999.  
The RO denied the claim in an August 2001 rating decision, 
finding that the veteran did not meet the schedular criteria 
for a grant of TDIU.

The veteran filed another claim for TDIU in April 2003, which 
the RO denied in its June 2003 rating decision, as the 
veteran still did not meet the schedular criteria for TDIU.

The veteran appealed the June 2003 rating decision.  In 
February 2007, the Board issued a decision remanding both the 
TDIU claim and a claim for secondary service connection for 
an acquired psychiatric disorder claim.  The Board found the 
two claims to be inextricably intertwined, noting that a 
grant of service connection for the psychiatric disorder 
would impact the TDIU claim and its required schedular 
criteria.

Based upon the results of a November 2007 VA psychiatric 
examination, the RO granted service connection for major 
depressive disorder at a disability evaluation of 100 
percent, effective October 1, 2001.  The effective date was 
the date of receipt of the veteran's reopened claim for 
service connection for an acquired psychiatric disorder.

The RO noted that granting a 100 percent evaluation for major 
depressive disorder rendered the TDIU claim moot.  The Board 
agrees that, given the 100 percent evaluation for the 
psychiatric disorder, the issue of entitlement to TDIU is 
indeed moot.

However, the veteran's representative submitted a brief in 
December 2008 contesting the effective date of the veteran's 
total disability rating.  The Board accepts this brief as a 
valid Notice of Disagreement to the January 2008 rating 
decision, timely filed within one year of the rating action 
at issue.

The Board therefore must find that the veteran has filed a 
timely notice of disagreement with regard to the rating 
decision of January 2008.  As no Statement of the Case 
appears to have been issued, the claim remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26; see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran, addressing the issue 
of the effective date for total 
disability as indicated within the rating 
action of January 2008.  The veteran must 
be advised of the time limit in which she 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, the issue must be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




